DETAILED ACTION
Status of the Claims
	Claims 1-7 are pending in this application. Claims 1-7 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority from the provisional application #62803277 filed on 02/08/2019.

Information Disclosure Statement
The information disclosure statement from 02/15/2020 has been considered by the examiner.

Claim Objections
Claims 2 and 5-6 are objected to because of the following informalities:  
In claim 2, the conjunction “and” needs to be replaced by “or”. Additionally, “tartarate” needs to be spelled as “tartrate”. 
In claims 5 and 6, the word “preferred” needs to be deleted.  It is a remnant from the specification and its discussion of preferred compounds.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (a composition with a product(s) of nature) without significantly more. The claims recite natural ions such as potassium (in claim 1) and “halide, phosphate, ascorbate, citrate, sorbate, carbonate, bicarbonate, acetate, sulfate, and tartrate (in claim 2). Potassium salts are commonly occurring natural compositions that are found in sea water (Hunt, Potassium Salts in Sea-Water, Nature volume 43, pages463–464(1891)). It is important to note that, for example, even though potassium citrate salt is not a natural compound, the body of the claim (1) does not indicate the potassium ion and the anion form a salt, just that it is electrically balanced with; thus, since potassium is a natural ion and those found in claim 2 are natural ions, it covers products of nature; natural water is a neutral substance with a pH of 7; citrate is also a natural anion that can be present in aqueous environments. This judicial exception (significantly more) is not integrated into a practical application because there is not significantly more as each ion is being used for their individually known abilities/properties. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims cover products of nature (natural potassium cations, natural anions, natural water and natural potassium salts) without having additional elements that might be able to provide for markedly different characteristics or significantly more.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, “where the potassium salt is dissolved in the preferred formulation that being the surfactant sodium lauryl sulfate” is indefinite and unclear because due to the wording of the claim, it not possible to definitely interpret what the applicant is trying to claim. For example, it is unclear if the claim to a solution with only potassium salt dissolved in sodium lauryl sulfate or if the claim is to a potassium salt dissolved in a formulation comprising sodium lauryl sulfate. The sentence needs to be rewritten to clarify what is being claimed. For the purposes of compact prosecution, the examiner interprets the claim as “where the potassium salt is dissolved in a surfactant sodium lauryl sulfate”. 
Claim 6 recites the limitation "the potassium salt" in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of potassium salt, that is, potassium cations and anions in solution can be electrically balanced in the solution without having a salt as just the separated cations and anions. 

Claim 7 recites the limitations "The formulation containing the active ingredient" and “the treatment” in line 1 of the claim.  There is insufficient antecedent basis for these limitations in the claim. The way it stands, the claim is an independent claim. Thus, when the applicant recites “the formulation”, “the active ingredient” and “the treatment”, an antecedent basis issue arises because there isn’t a prior recitation for these limitations. For the purposes of compact prosecution, the examiner will interpret this claim as “A formulation containing an active ingredient” and “a treatment”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al (US6953817B2, date of patent: 10/11/2005). 

Regarding claims 3-4, Fisher teaches the composition to result in a “mixture having a pH of from about 6.5 to about 7” (C2, L22-23). 
Regarding claim 6, Fisher teaches that “to prepare the dentifrice component of the present invention having a substantially neutral pH, a buffering agent is incorporated in the dentifrice component which is normally prepared using as a vehicle which contains water” (C2 L66-67 and C3 L1-2). Since potassium salts such as potassium chloride are readily dissolvable in water, “the dissolved” limitation in the instant claim is met. Fisher teaches the composition to also comprise sodium lauryl sulfate (C3, L62, tables I-II). 
Regarding claim 7, Fisher teaches topical (dental compositions being topical evidenced in C1, L39) compositions comprising potassium salts (abstract, tables I-II) as the active ingredient (potassium salt being the active ingredient evidenced in C1, L43) and surfactant sodium lauryl sulfate (C3, L62, tables I-II). Fisher also teaches that “potassium nitrate was then dispersed in this slurry” (C7, L23-24) thus meeting the “potassium salt dispersed in a surfactant” limitation since the example being discussed also includes a surfactant (table 1). Fisher also teaches that .

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HACH-LANGE GMBH (TECHNICAL NOTE, Electrochemistry, What are the individual parts of a pH electrode?, November 2013). 
The limitations of “topical”, “pain relief” and “sleep aid” are to the intended use of the formulation that are found in the preamble (See MPEP 2111.02).  
Regarding claim 1, HACH-LANGE GMBH teaches potassium chloride (potassium ion electrically balanced with chloride anion) (page 1, under Glass bulb / indicator element). It is important to note that the preamble “A topical pain relief and sleep aid formulation” recites intended use for the composition and the language used do not result in a structural difference for the composition and thus do not constitute functional limitations. “pain relief and sleep aid” merely state intended uses/purposes for the composition and “topical” provides the intended application as a topically applied formulation so that the composition has to be physiologically acceptable, in any form that could be applied to the body topically.  A neutral pH solution can be 
Regarding claim 2, HACH-LANGE GMBH teaches chloride as discussed above which is a halide. 
Regarding claims 3-4, HACH-LANGE GMBH teaches that the pH of the composition is 7 (neutral) (page 1, under Glass bulb / indicator element).

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EWG’s Skin Deep (Conscious Skincare Grapefruit Lemon Cedarwood Soak, Data last updated: March 2018). 
Regarding claims 1-2 and 5, EWG’s Skin Deep teaches a skincare composition (title) to be applied to the human body (topical) comprising potassium citrate (page 4, ingredients) which is potassium ion electrically balanced with citrate anion.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 in addition to claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US6953817B2, date of patent: 10/11/2005).
Regarding claims 1-4 and 6-7, Fisher teaches as discussed above. 
Regarding claim 5, Fisher teaches the anion to be citrate; “The source of desensitizing potassium ion is generally a water soluble potassium salt including potassium nitrate, potassium citrate, potassium chloride, potassium bicarbonate and potassium oxalate” (C4, lines L22-25). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Fisher and arrive at the claimed invention. Even though Fisher doesn’t teach potassium citrate in its examples (tables I-II), it teaches it in the specification (C4, lines L22-25). One of ordinary skill in the art would be motivated to use the directions given in the specification to modify its embodiments with a reasonable expectation of successfully achieving the instant invention. 

Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Escude et al (WO2002041905A1, publication date: 05/30/2002).
Regarding claims 1-2 and 5, Escude teaches a composition comprising a potassium salt (active ingredient) (abstract) that is applied topically (page 4, last paragraph of Google English translation document). Escude also teaches that the potassium salts can be potassium chloride (claim 6), potassium citrate (claim 4 under modified claims). 
Regarding claim 7, Escude teaches that the potassium salt in the composition is dispersible in an aqueous medium (abstract). Escude also teaches the composition to comprise surfactants (page 4, last paragraph Google English translation document). Escude also teaches that the composition can be a used to treat diseases of muscular, neuromuscular or bone 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Escude and arrive at the claimed invention. Even though Escude doesn’t teach all of the limitations in its embodiments/examples, it teaches them in its specification as discussed above. One of ordinary skill in the art would be motivated to use the directions given in the specification to modify its embodiments with a reasonable expectation of successfully achieving the instant invention. 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/A.A./               Examiner, Art Unit 1613            

/MARK V STEVENS/            Primary Examiner, Art Unit 1613